ACCEPTED
                                                                                         05-15-00384-CV
                                                                              FIFTH COURT OF APPEALS
                                                                                         DALLAS, TEXAS
                                                                                   12/16/2015 9:08:13 AM
                                                                                              LISA MATZ
                                                                                                  CLERK

                               No. 05-15-00384-CV

                                                                       FILED IN
                                                                5th COURT OF APPEALS
                          COURT OF APPEALS for the                   DALLAS, TEXAS
                          FIFTH DISTRICT OF TEXAS               12/16/2015 9:08:13 AM
                                 Dallas, Texas                         LISA MATZ
                                                                         Clerk


                              Ford Motor Company,
                                                                 Appellant,

                                         v.

Casey Johnson, individually, as guardian of Maegen Johnson, NCM, as heir at law
to Tristen Johnson, deceased, and as heir at law to Madeleine Johnson, deceased;
         Pearlette Johnson, individually and Sjon Johnson, individually,
                                                               Appellees.


      Appeal from the 298th Judicial District Court of Dallas County, Texas
                Honorable Emily G. Tobolowsky, District Judge


              NOTICE OF CHANGE OF ADDRESS FOR
                        ADAM H. CHARNES
  _______________________________________________________________

      Pursuant to Texas Rule of Appellate Procedure 9.1 and Fifth Court of

Appeals Rule 2, Adam H. Charnes, Counsel for Appellant Ford Motor Company,

submits this Notice of Change of Address to reflect his current address as follows:

      KILPATRICK TOWNSEND & STOCKTON LLP
      2001 Ross Avenue, Suite 4400
      Dallas, Texas 75201
      Telephone: 214-922-7106
      Facsimile: 214-481-0517
      Email: acharnes@kilpatricktownsend.com
Respectfully submitted,

/s/ Adam H. Charnes
Adam H. Charnes
State Bar No. 24090629
KILPATRICK TOWNSEND & STOCKTON LLP
2001 Ross Avenue, Suite 4400
Dallas, Texas 75201
Telephone: 214-922-7106
Facsimile: 214-481-0517
Email: acharnes@kilpatricktownsend.com
                         CERTIFICATE OF SERVICE

      I certify that on December 16, 2015, the foregoing was served on the

following counsel of record via electronic service:

Lee Brown
THE BROWN LAW FIRM
750 N. St. Paul Street, Suite 750
Dallas, Texas 75201
Telephone: (214) 624-3400
Facsimile: (214) 624-3401
Email: lbrown@leebrownlaw.com
Michael M. Guerra
Michael K. Burke
LAW OFFICES OF MICHAEL M. GUERRA
3900 N. 10th St., Suite 850
McAllen, Texas 78501
Telephone: (956) 682-5999
Facsimile: (888) 317-8802
Email: mike@mmguerra.com; mburke@mmguerra.com

Cynthia Hollingsworth
State Bar No. 09789500
HOLLINGSWORTH WALKER
Campbell Centre II, Suite 100
Dallas, Texas 75206
Telephone: (214) 295-7774
Facsimile: (214) 295-0132
Email: chollingsworth@hwattorneys.com

                                /s/ Adam H. Charnes
                                Adam H. Charnes
                                State Bar No. 24090629
                                KILPATRICK TOWNSEND & STOCKTON LLP
                                2001 Ross Avenue, Suite 4400
                                Dallas, Texas 75201
                                Telephone: 214-922-7106
                                Facsimile: 214-481-0517
                                Email: acharnes@kilpatricktownsend.com